Case 5:21-cv-00602-JWH-KK Document 24 Filed 05/14/21 Page 1 of 1 Page ID #:1265



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES -
                                     GENERAL

  Case No.       EDCV 21-00602-JWH (KKx)                                  Date   May 14, 2021
  Title     Western Growers Association, et al. v. City of Coachella, et al.


  Present: The Honorable         JOHN W. HOLCOMB, UNITED STATES DISTRICT JUDGE
                Irene Vazquez                                             Lisa Gonzalez
                 Deputy Clerk                                            Court Reporter
    Attorney(s) Present for Plaintiff(s):                    Attorney(s) Present for Defendant(s):
           Howard A. Sagaser                                        Christopher M. Pisano



Proceedings:        VIDEO HEARING RE: DEFENDANTS’ MOTION TO
                    DISMISS [ECF No. 11] & PLAINTIFF’S MOTION FOR
                    PRELIMINARY INJUNCTION [ECF No. 14]

       Counsel state their appearances. The Court confers with counsel and hears
 oral argument. The Court takes the motions [ECF Nos. 11 & 14] under submission.

          IT IS SO ORDERED.




                                                                                             Time: 00:48
                                                                                   Initials of Preparer: iv
